                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

       Tiffany Monique Davis,         )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )               3:19-cv-00410-FDW
                                      )
                 vs.                  )
                                      )
     Wells Fargo Home Mortgage,       )
            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s February 24, 2020 Order.

                                               February 24, 2020
